NO. 12-05-00270-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


CEDRID LOUIS BATTISTE,                           §     APPEAL FROM THE 241ST
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant pleaded guilty to the offense of possession of a controlled substance, a first degree
felony.  The trial court assessed punishment at imprisonment for forty years and a five thousand
dollar fine.  We have received the trial court’s certification showing that Appellant waived his right
to appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  Accordingly, the appeal is dismissed for want of
jurisdiction.
Opinion delivered September 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





(DO NOT PUBLISH)